Citation Nr: 1601539	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  10-45 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado 


THE ISSUES

1.  Entitlement to service connection for sleep apnea to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for degenerative disc and joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to December 1984.  The Veteran has been awarded the Purple Heart.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado which granted service connection for degenerative disc and joint disease of the lumbar spine and assigned a 10 percent rating.  The Veteran appealed the 10 percent rating.  The Veteran also appealed an October 2011 rating decision which denied service connection for OSA.

In September 2015, the Veteran testified before the undersigned via video conference from the RO.  

The issue of entitlement to an initial rating in excess of 10 percent for degenerative disc and joint disease of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Sleep apnea is attributable to service.



CONCLUSION OF LAW

Sleep apnea was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim of service connection for sleep apnea is being granted.  As such, any deficiencies with regard to the VCAA are harmless and nonprejudicial.

Secondary Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and competent evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).  With regard to the matter of establishing service connection for a disability on a secondary basis, the United States Court of Appeals for Veterans Claims ("the Court") has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.

The Veteran testified that he was a door gunner in a helicopter during service.  He participated in combat missions.  He related that he had problems sleeping at that time, from 1969.  His wife testified that they had been married for 50 years and she had known the Veteran since he was in service.  She related that the Veteran had experienced sleep problems since that time.  She indicated that after the Veteran's helicopter had been shot down, he had exhibited problems, including with his PTSD.  She said that when he was sleeping he would hold his breath for a long time so she would nudge him and he would awake and be angry.

Sleep apnea was not diagnosed during service.  However, in each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  For injuries alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of proof to grant service connection.  Collette v. Brown, 82 F.3d. 389 (1996).  However, the reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service, both of which generally require competent medical evidence as discussed above.  See generally, Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996

Thus, the Board accepts that the Veteran had sleep impairment during service.  Further, the Board finds that the Veteran's wife is competent and credible in her report of inservice sleep impairment.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran's spouse observed symptoms later determined to be consistent with sleep apnea and sleep apnea has been diagnosed by medical professionals.  

With regard to the medical evidence, the Veteran was afforded a VA examination in September 2011.  The examiner noted that the Veteran had undergone an overnight sleep study.  The results of this study showed that he had a mixed sleep apnea disorder.  He was found to obstructive sleep apnea (OSA) as well as a central sleep apnea.  The central sleep apnea was not apparent until he was allowed to sleep with a CPAP mask, at which time it was noted that he also had a central nervous system problem that was also disturbing his sleep.  The examiner noted that OSA is an anatomic and physiology condition in which the airway becomes obstructed leading to an inability to adequately and appropriately move air into and out of the lungs.  The examiner stated that this condition is not associated with PTSD as it is a problem of the correct function of the airways.  Central sleep apnea is a condition in which the central nervous system does not respond appropriately to the changes in the carbon dioxide levels in the blood, therefore the central nervous system does not instruct the breathing mechanisms to activate as they should and patients do not breathe appropriately.  Studies have shown that a proportion of patients who are diagnosed with PTSD are also diagnosed with sleep apnea.  There are no studies that have shown that PTSD causes sleep apnea.  Therefore, the examiner opined that the Veteran's PTSD is not the cause of his sleep apnea syndrome.  There was no opinion regarding direct service connection.

In April 2012, the Veteran's treating psychiatrist submitted an opinion.  The physician stated that he had followed the Veteran for his PTSD.  He indicated that PTSD results due to exposure to unexpected, life threatening events that cause specific biological and psychological changes.  These changes result in marked impairment in social and occupational functioning.  He further noted that sleep apnea is a condition that occurs when an individual becomes apneic or stops breathing for a period of time while sleeping.  He noted that sleep apnea is a condition well known to be associated with the type of traumatic injuries experienced by service men and women who were deployed overseas.  This condition severely disrupts the quality of sleep and is known to cause severe impairment in occupational and social function, independent of, but synergistically aggravating the impairment caused by PTSD-related disability.  Clinically, the physician indicated that the Veteran was suffering from PTSD and sleep apnea, both of which appeared to be due to inservice events.  

Subsequently, in May 2015, a VA psychiatrist opined that though further research regarding OSA is ongoing, it was his opinion based on current literature and his 25 years of experience treating veterans that it is as likely as not that the Veteran's sleep apnea is related to his military service. 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the examiners were aware of the Veteran's medical history, provided articulated opinions, and also furnished reasoned analyses.  The Board therefore attaches significant probative value to the opinions.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The two opinions addressing direct service connection established a nexus between currently diagnosed sleep apnea and service, which is also supported by the lay statements of the Veteran and his spouse which are also probative.  Therefore, the probative evidence establishes that service connection is warranted for sleep apnea.


ORDER

Service connection for sleep apnea is granted.


REMAND

At his hearing, the Veteran testified that his low back disability had worsened since his last VA examination.  He has indicated that he has muscle spasms, flare-ups, and decreased range in motion.  The Veteran testified that he did not appropriately tell the VA examiner at what point pain limited his low back motion including on flexion.  The Veteran indicated that he had undergone a magnetic resonance imaging (MRI) in 2014, but that report is not of record.  The Veteran also has radiculopathy down the right leg (which is service-connected) causing a partial right footdrop.  The Veteran expressed willingness to report for a new examination.  See Hearing Transcript at page 7.  He also related that he had received treatment at the Fort Collins VA medical facility.  The record also reflects that the Veteran had been under the care of Dr. S. Schaffer, M.D. with the Banner Medical Clinic.  The Veteran's medical treatment records should be obtained and he should be afforded a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all clinical records of the Veteran's treatment at the Fort Collins VA medical facility.  

2.  Contact the Veteran and determine the name of his private medical providers for his low back disability, including Dr. S. Schaffer, and the provider who conducted the 2014 MRI.  After securing the appropriate medical release, obtain and associate with the record copies of all clinical records, which are not already in the record, of the Veteran's treatment as indicated.  The RO/AMC must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the record.  

3.  The Veteran should be afforded a VA examination for the purpose of determining the nature, and extent of the Veteran's service-connected low back disability.  The record must be made available to and reviewed by the examiner prior and pursuant to conduction and completion of the examination.  All indicated tests and studies should be performed.  

The examiner should be requested to report the range of motion of the low back in degrees of arc.  The examiner should note that normal ranges of motion of the thoracolumbar spine for VA purposes are 0 to 90 degrees in flexion, 0 to 30 degrees in extension, 0 to 30 degrees in left and right lateral flexion, and 0 to 30 degrees in left and right rotation.  All findings and diagnoses should be reported in detail.  

If the Veteran demonstrates limitation of motion, the examiner should be requested to specifically comment upon the extent, if any, to which pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran, results in functional loss.  The examiner should carefully elicit all of the Veteran's subjective complaints concerning the thoracolumbar spine and offer an opinion as to whether there is adequate objective pathology present to support the Veteran's subjective complaints.  To the extent possible, the examiner should assess the extent of any pain and describe the extent of any incoordination, weakened movement, and excess fatigability on use.  The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  

The existence of any ankylosis of the spine should also be identified.  

The examiner should determine if the Veteran has intervertebral disc syndrome associated with his low back disability and should also assess if the Veteran has any neurological manifestations to include sciatica and any foot drop (the Veteran is service-connected for radiculopathy of the right lower extremity) as well as any bowel and bladder complaints.  If so, these neurological manifestations should be identified and the severity thereof described in detail.  

If possible, the examiner should indicate whether the Veteran has had incapacitating episodes over the last 12 months, and, if so, the number of episodes and the duration of the episodes.  

Any opinions expressed by the examiner must be accompanied by a complete rationale.  

4.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


